DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20 recites several “means for” performing specific functions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12, 15, 16, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (U.S. Pre-Grant Publication 2013/0184967).
Regarding claim 1, Kang teaches a vehicle (Figures 1-4; Paragraph 0025) comprising: an engine comprising an electronically controllable valve coupled to a combustion chamber and configured to control flow into the combustion chamber, out of the combustion chamber, or both (throttle valve 34 includes an electronically controlled device that is used to control flow to the engine in response to a control signal 120 from the control module 5; Paragraph 0019); a memory configured to store one or more trained models, the one or more trained models including a valve control model (combustion controller 230 includes programmed instructions and calibration tables [trained models] stored in the engine control module 5; Paragraph 0056); one or more vehicle operation sensors configured to generate vehicle operation data, the vehicle operation data including sensor data corresponding to a condition of the engine, control inputs indicative of operation of the vehicle, or a combination thereof (control module 5 receives sensor inputs to determine states of engine parameters, and receives input signals from an operator [via accelerator pedal and brake pedal] to determine operator torque request, from which an engine torque command is derived; Paragraph 0026); and one or more processors configured to: determine, using the valve control model, an operating characteristic or the valve at least partially based on the vehicle operation data; and generate a control signal to effect operation of the valve in accordance with the operating characteristic (Paragraphs 0026 and 0056).
Regarding claim 2, Kang discloses the invention of claim 1 as discussed above, and Kang teaches that the operating characteristic corresponds to one or more of a displacement of the valve, a timing of the valve, a duration of an open state or a closed state of the valve, or a speed of the valve (Paragraph 0026).
Regarding claim 3, Kang discloses the invention of claim 1 as discussed above, and Kang teaches one or more travel condition sensors configured to generate travel sensor data corresponding to a travel condition (accelerator and brake pedal inputs correspond to travel conditions), wherein the one or more trained models further include a travel type model (each calibration tables is a two-dimensional array corresponding to engine speed [“travel type model”] and load), and wherein the one or more processors are further configured to: determine, using the travel type model, a travel type based on the travel sensor data; and determine the operating characteristic further based on the travel type (engine fuel cutoff [FCO] executed when operator removes their foot from the accelerator pedal, resulting in vehicle coasting, where the engine may still continue to spin but engine fueling is cutoff to reduce fuel consumption, and when the operator reapplies pressure to the accelerator pedal, engine fueling is restored, and the engine fires and generates torque; and the preferred engine operating parameters 228 are used to determine preferred control states for various actuators to meet the operator torque request and achieve targets for engine operation)(Paragraphs 0026, 0045, and 0056).
Regarding claim 4, Kang discloses the invention of claim 3 as discussed above, and Kang teaches that the travel type model is configured to select from among a plurality of travel types based on the travel sensor data; and the plurality of travel types includes at least one of: turning, straight travel, increasing speed, decreasing speed, stable speed, increasing elevation, decreasing elevation, or motionless (engine fuel cutoff [FCO] executed when operator removes their foot from the accelerator pedal, resulting in vehicle coasting [and decreasing speed], where the engine may still 
Regarding claim 10, Kang discloses the invention of claim 1 as discussed above, and Kang teaches that the vehicle corresponds to at least one of an aircraft, a watercraft, or a land vehicle (the specification routinely refers to the “vehicle”).
Regarding claim 11, Kang teaches an apparatus for controlling an engine of a vehicle (Figures 1-4), the apparatus comprising: a memory configured to store one or more trained models, the one or more trained models including a valve control model (combustion controller 230 includes programmed instructions and calibration tables [trained models] stored in the engine control module 5; Paragraph 0056); and one or more processors configured to: receive vehicle operation data that includes sensor data corresponding to a condition of the engine, control inputs indicative of operation of the vehicle, or a combination thereof (control module 5 receives sensor inputs to determine states of engine parameters, and receives input signals from an operator [via accelerator pedal and brake pedal] to determine operator torque request, from which an engine torque command is derived; Paragraph 0026); determine, using a trained valve control model, an operating characteristic of an electronically controllable valve of the engine at least partially based on the vehicle operation data (Paragraphs 0026 and 
Regarding claim 12, Kang discloses the invention of claim 11 as discussed above, and Kang teaches that the one or more processors are further configured to: receive, from one or more travel condition sensors, travel sensor data corresponding to a travel condition (accelerator and brake pedal inputs correspond to travel conditions); and determine, using a travel type model (each calibration tables is a two-dimensional array corresponding to engine speed [“travel type model”] and load), a travel type based on the travel sensor data, wherein the operating characteristic is determined further based on the travel type (engine fuel cutoff [FCO] executed when operator removes their foot from the accelerator pedal, resulting in vehicle coasting, where the engine may still continue to spin but engine fueling is cutoff to reduce fuel consumption, and when the operator reapplies pressure to the accelerator pedal, engine fueling is restored, and the engine fires and generates torque; and the preferred engine operating parameters 228 are used to determine preferred control states for various actuators to meet the operator torque request and achieve targets for engine operation)(Paragraphs 0026, 0045, and 0056).
Regarding claim 15, Kang teaches a method of controlling an electronically controllable valve of an engine of a vehicle (throttle valve 34 includes an electronically controlled device that is used to control flow to the engine in response to a control signal 120 from the control module 5; Paragraph 0019), the method comprising: receiving, from one or more vehicle operation sensors, vehicle operation data including sensor data corresponding to a condition of the engine, control inputs indicative of operation of 
Regarding claim 16, Kang discloses the invention of claim 15 as discussed above, and Kang teaches receiving, from one or more travel condition sensors, travel sensor data corresponding to a travel condition (accelerator and brake pedal inputs correspond to travel conditions); and determining, using a travel type model (each calibration tables is a two-dimensional array corresponding to engine speed [“travel type model”] and load), a travel type based on the travel sensor data, wherein the operating characteristic is determined further based on the travel type (engine fuel cutoff [FCO] executed when operator removes their foot from the accelerator pedal, resulting in vehicle coasting, where the engine may still continue to spin but engine fueling is cutoff to reduce fuel consumption, and when the operator reapplies pressure to the accelerator pedal, engine fueling is restored, and the engine fires and generates torque; and the preferred engine operating parameters 228 are used to determine preferred control states for various actuators to meet the operator torque request and achieve targets for engine operation)(Paragraphs 0026, 0045, and 0056).
Regarding claim 19, Kang teaches a computer-readable storage device (Paragraph 0025) storing instructions that, when executed by one or more processors, cause the one or more processors to: receive vehicle operation data that includes sensor data corresponding to a condition of an engine of a vehicle, control inputs indicative of operation of the vehicle, or a combination thereof (control module 5 receives sensor inputs to determine states of engine parameters, and receives input signals from an operator [via accelerator pedal and brake pedal] to determine operator torque request, from which an engine torque command is derived; Paragraph 0026); determine, using a trained valve control model, an operating characteristic of an electronically controllable valve of the engine at least partially based on the vehicle operation data (Paragraphs 0026 and 0056); and generate a control signal to effect operation of the valve in accordance with the operating characteristic (Paragraphs 0026 and 0056).
Regarding claim 20, Kang teaches an apparatus (Figures 1-4) for controlling an electronically controllable valve of an engine of a vehicle (throttle valve 34 includes an electronically controlled device that is used to control flow to the engine in response to a control signal 120 from the control module 5; Paragraph 0019), the apparatus comprising: means for receiving vehicle operation data including sensor data corresponding to a condition of the engine, control inputs indicative of operation of the vehicle, or a combination thereof (control module 5 receives sensor inputs to determine states of engine parameters, and receives input signals from an operator [via accelerator pedal and brake pedal] to determine operator torque request, from which an engine torque command is derived; Paragraph 0026); means for determining, using a 
Regarding claim 21, Kang teaches a method of controlling an electronically controllable valve of an engine (throttle valve 34 includes an electronically controlled device that is used to control flow to the engine in response to a control signal 120 from the control module 5; Paragraph 0019), the method comprising: receiving, from one or more operation sensors, operation data including sensor data corresponding to a condition of the engine, control inputs indicative of operation of equipment that includes the engine, or a combination thereof (control module 5 receives sensor inputs to determine states of engine parameters, and receives input signals from an operator [via accelerator pedal and brake pedal] to determine operator torque request, from which an engine torque command is derived; Paragraph 0026); determining, using a trained valve control model, an operating characteristic of the valve at least partially based on the operation data (Paragraphs 0026 and 0056); and generating a control signal to effect operation of the valve in accordance with the operating characteristic (Paragraphs 0026 and 0056).
Regarding claim 22, Kang teaches an apparatus for controlling an engine (Figures 1-4), the apparatus comprising: a memory configured to store one or more trained models, the one or more trained models including a valve control model (combustion controller 230 includes programmed instructions and calibration tables [trained models] stored in the engine control module 5; Paragraph 0056); and one or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. Pre-Grant Publication 2013/0184967) in view of MacFarlane et al (U.S. Pre-Grant Publication 2009/0312926).
Regarding claim 5, Kang discloses the invention of claim 1 as discussed above, but fails to explicitly disclose the one or more trained models further include an operator type model, and wherein the one or more processors are further configured to: 
MacFarlane teaches an evaluation of driving behavior (Paragraph 0009), and teaches the one or more trained models further include an operator type model (the base values are calibrated values determined empirically from experience with a range of driver styles; Paragraph 0046), and wherein the one or more processors are further configured to: determine, using the operator type model, preference data corresponding to an operator of the vehicle; and determine the operating characteristic further based on the preference data. Another electronically stored algorithm, the driver style algorithm, determines the current mode of driving behavior exhibited by the vehicle operator. The perceived mode of driving behavior is used to select the appropriate gear shift schedule that corresponds to the current driver behavior. The perceived driver behavior, represented by the value in ds_counter 90, is used in combination with a road grade index to select at least one shift schedule or to interpolate among multiple shift schedules. The algorithm interpolates among shift schedules to best meet the driver's requirements on the basis of the value in a ds_counter 90 (Paragraph 0042). The rate at which the value in ds_counter 90 changes due to the leaky bucket is a function of the difference between the current value in ds counter 90 and the base value. The base values are calibrated values determined empirically from experience with a range of driver styles (Paragraph 0046). 
MacFarlane, teaches that this establishes a gear shift schedule that is compatible with driving behavior (Paragraph 0002).

Regarding claim 6, the modified vehicle of Kang discloses the invention of claim 5 as discussed above, and MacFarlane further teaches that the operator type model includes, for one or more operator types, operator preference information regarding a plurality of travel types, and wherein the operator preference information indicates a preference for one or more categories corresponding to at least one of cruise, sport, comfort, acceleration, economy, or speed (During operation in normal mode, the leaky bucket function moves the value in ds_counter 90 toward the base value in normal mode OS_ TBAR_OFFSET[0,2), as shown in FIG. 6. During operation in sport mode, the leaky bucket function moves the value in counter 90 toward the base value in sport mode DS_TBAR_OFFSET(1,2), as shown in FIG. 6. The offsets are indexed by the coordinates (0,2) and (1,2) of arrays stored in electronic memory; Paragraph 0047). 
Regarding claim 13, Kang discloses the invention of claim 11 as discussed above, but fails to explicitly disclose the one or more processors are further configured to determine, using a trained operator type model, preference data corresponding to an 
MacFarlane teaches the one or more processors are further configured to determine, using a trained operator type model, preference data corresponding to an operator of the vehicle, and wherein the operating characteristic is determined further based on the preference data. Another electronically stored algorithm, the driver style algorithm, determines the current mode of driving behavior exhibited by the vehicle operator. The perceived mode of driving behavior is used to select the appropriate gear shift schedule that corresponds to the current driver behavior. More specifically, the perceived driver behavior, represented by the value in ds_counter 90, is used in combination with a road grade index to select at least one shift schedule or to interpolate among multiple shift schedules. The algorithm interpolates among shift schedules to best meet the driver's requirements on the basis of the value in a ds_counter 90 (Paragraph 0042). The rate at which the value in ds_counter 90 changes due to the leaky bucket is a function of the difference between the current value in ds_counter 90 and the base value. The base values are calibrated values determined empirically from experience with a range of driver styles (Paragraph 0046). 
MacFarlane, teaches that this establishes a gear shift schedule that is compatible with driving behavior (Paragraph 0002).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Kang, such that the one or more processors are further configured to determine, using a trained operator type model, preference data corresponding to an operator of the 
Regarding claim 17, Kang discloses the invention of claim 11 as discussed above, but fails to explicitly disclose determining, using a trained operator type model, preference data corresponding to an operator of the vehicle, and wherein the operating characteristic is determined further based on the preference data. 
MacFarlane teaches the one or more processors are further configured to determine, using a trained operator type model, preference data corresponding to an operator of the vehicle, and wherein the operating characteristic is determined further based on the preference data. Another electronically stored algorithm, the driver style algorithm, determines the current mode of driving behavior exhibited by the vehicle operator. The perceived mode of driving behavior is used to select the appropriate gear shift schedule that corresponds to the current driver behavior. More specifically, the perceived driver behavior, represented by the value in ds_counter 90, is used in combination with a road grade index to select at least one shift schedule or to interpolate among multiple shift schedules. The algorithm interpolates among shift schedules to best meet the driver's requirements on the basis of the value in a ds_counter 90 (Paragraph 0042). The rate at which the value in ds_counter 90 changes due to the leaky bucket is a function of the difference between the current value in ds_counter 90 and the base value. The base values are calibrated values determined empirically from experience with a range of driver styles (Paragraph 0046). 

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Kang, such that the method includes determining, using a trained operator type model, preference data corresponding to an operator of the vehicle, and wherein the operating characteristic is determined further based on the preference data, as suggested and taught by MacFarlane, in order to establish a gear shift schedule that is compatible with driving behavior.

Claims 7, 9, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. Pre-Grant Publication 2013/0184967) in view of Horgan (U.S. Patent 6,306,063).
Regarding claim 7, Kang discloses the invention of claim 1 as discussed above, but Kang fails to explicitly disclose the one or more trained models further include a fleet operation model, and wherein the one or more processors are further configured to: determine, using the fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle; and determine the operating characteristic further based on the fleet operation data. 
Horgan is in the art of controlling internal combustion engine performance in accordance with driver behavior (abstract) and teaches the one or more trained models further include a fleet operation model, and wherein the one or more processors are further configured to: determine, using the fleet operation model, fleet operation data 
Horgan teaches that this encourages drivers to operate their vehicles in accordance with predefined vehicle operational goals (Col. 4, lines 4-6).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Kang, such that the one or more trained models further include a fleet operation model, and wherein the one or more processors are further configured to: determine, using the fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle; and determine the operating characteristic further based on the fleet operation data, as suggested and taught by Horgan, in order to encourage drivers to operate their vehicles in accordance with predefined vehicle operational goals.
Regarding claim 9, the modified vehicle of Kang discloses the invention of claim 7 as discussed above, and Horgan further teaches that the fleet control instruction corresponds to an instruction from a manufacturer or corporate owner of the vehicle 
Regarding claim 14, Kang discloses the invention of claim 11 as discussed above, but Kang fails to explicitly disclose the one or more processors are further configured to: receive a fleet control instruction; and determine, using a fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle, wherein the operating characteristic is determined further based on the fleet operation data. 
Horgan teaches the one or more processors are further configured to: receive a fleet control instruction; and determine, using a fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle, wherein the operating characteristic is determined further based on the fleet operation data (The one or more vehicle operating parameters, corresponding engine performance parameter(s), and functional relationship therebetween are either contained within a memory portion of the vehicle control computer or programmable therein by a fleet owner/manager. During subsequent vehicle operation, the one or more vehicle operating parameter signals are monitored and available engine performance is automatically adjusted, by increasing or decreasing available engine performance, according to a comparison between the operational status and/or operational performance of the one or more vehicle operating parameter signals and the established functional relationship)(Col. 3, lines 25-37). 

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Kang, such that the one or more processors are further configured to: receive a fleet control instruction; and determine, using a fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle, wherein the operating characteristic is determined further based on the fleet operation data, as suggested and taught by Horgan, in order to encourage drivers to operate their vehicles in accordance with predefined vehicle operational goals.
Regarding claim 18, Kang discloses the invention of claim 15 as discussed above, but fails to explicitly disclose receiving a fleet control instruction; and determining, using a fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle, wherein the operating characteristic is determined further based on the fleet operation data. 
Horgan teaches receiving a fleet control instruction; and determining, using a fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle, wherein the operating characteristic is determined further based on the fleet operation data (The one or more vehicle operating parameters, corresponding engine performance parameter(s), and functional relationship therebetween are either contained within a memory portion of the vehicle control computer or programmable therein by a fleet owner/manager. During subsequent vehicle operation, the one or more vehicle operating parameter signals are monitored 
Horgan teaches that this encourages drivers to operate their vehicles in accordance with predefined vehicle operational goals (Col. 4, lines 4-6).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Kang, such that the method includes receiving a fleet control instruction; and determining, using a fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle, wherein the operating characteristic is determined further based on the fleet operation data, as suggested and taught by Horgan, in order to encourage drivers to operate their vehicles in accordance with predefined vehicle operational goals.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. Pre-Grant Publication 2013/0184967) in view of Horgan (U.S. Patent 6,306,063) as applied to claim 7 above, and further in view of Gray (U.S. Pre-Grant Publication 2004/0231650).
Regarding claim 8, the modified vehicle of Kang discloses the invention of claim 7 as discussed above, but fails to disclose the fleet control instruction corresponds to an instruction from a governmental or regulatory entity. 

Gray teaches that this allows meeting motor vehicle emissions regulations at a reduced cost (Paragraph 0003).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Kang, such that the fleet control instruction corresponds to an instruction from a governmental or regulatory entity, as suggested and taught by Gray, in order to meet motor vehicle emissions regulations at a reduced cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747